      Case 2:18-cv-01288-APG-BNW Document 956 Filed 11/01/18 Page 1 of 6



1    JAMES J. PISANELLI (Nevada Bar No. 4027)
     JJP@pisanellibice.com
2    TODD L. BICE (Nevada Bar No. 4534)
     TLB@pisanellibice.com
3    DEBRA L. SPINELLI (Nevada Bar No. 9695)
     DLS@pisanellibice.com
4    PISANELLI BICE
     400 South 7th Street, Suite 300
5    Las Vegas, NV 89101
     Tel: 702.214.2100
6
     BRAD D. BRIAN (Pro Hac Vice Forthcoming)
7    brad.brian@mto.com
     MICHAEL R. DOYEN (Pro Hac Vice Forthcoming)
8    michael.doyen@mto.com
     BETHANY W. KRISTOVICH (Pro Hac Vice Forthcoming)
9    bethany.kristovich@mto.com
     MUNGER, TOLLES & OLSON LLP
10   350 South Grand Avenue, Fiftieth Floor
     Los Angeles, California 90071-3426
11   Tel: 213.683.9100
12   E. STRATTON HORRES, JR. (Pro Hac Vice Forthcoming)
     Stratton.Horres@wilsonelser.com
13   KAREN L. BASHOR (Nevada Bar No. 11913)
     Karen.Bashor@wilsonelser.com
14   WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
15   Las Vegas, Nevada 89101-6014
     Tel: 702.727.1400
16
     Attorneys for Plaintiffs MGM RESORTS INTERNATIONAL, MANDALAY RESORT
17   GROUP, MANDALAY BAY, LLC, MGM RESORTS FESTIVAL GROUNDS, LLC,
     and MGM RESORTS VENUE MANAGEMENT, LLC
18
     ROBERT T. EGLET (Nevada Bar No. 3402)
19   ROBERT M. ADAMS (Nevada Bar No. 6551)
     Eservice@egletlaw.com
20   EGLET PRINCE
     400 S. Seventh St., Suite 400
21   Las Vegas, NV 89101
     Tel: (702) 450-5400
22   Fax: (702) 450-5451
     Attorneys for Defendants
23
     MARK P. ROBINSON, JR. (Pro Hac Vice Forthcoming)
24   DANIEL S. ROBINSON (Pro Hac Vice Forthcoming)
     MRobinson@robinsonfirm.com
25   ROBINSON CALCAGNIE, INC.
     19 Corporate Plaza Drive
26   Newport Beach, CA 92660
     Tel: (949) 720-1288
27   Attorneys for Defendants
28
      Case 2:18-cv-01288-APG-BNW Document 956 Filed 11/01/18 Page 2 of 6




1    KEVIN R. BOYLE (Pro Hac Vice Forthcoming)
     RAHUL RAVIPUDI
2    Nevada Bar No. 14750
     Boyle@psblaw.com
3    PANISH SHEA & BOYLE LLP
     8816 Spanish Ridge Avenue
4    Las Vegas, NV 89148
     Tel.: (702) 560-5520
5    Attorneys for Defendants
6    PATRICK MCGRODER III
     PATRICK MCGRODER IV
7    GALLAGHER & KENNEDY
     2575 East Camelback Road
8    Phoenix, Arizona, 85016
9    Tel: (602) 530-8000
     Attorneys for Defendants
10   PAUL SKRABENEK (Pro Hac Vice Forthcoming)
     Paul@pstriallaw.com
11   PIERCE SKRABENEK
     3701 Kirby Drive, Suite 760
12   Houston, TX, 77098
     Tel: (832) 690-7000
13   Attorneys for Defendants
14   RICHARD PATTERSON (Pro Hac Vice Forthcoming)
     SUSAN A. OWEN (Pro Hac Vice Forthcoming)
15   OWEN PATTERSON & OWEN LLP
     23822 Valencia Blvd. #303
16   Valencia, CA 91355
     Tel: (661) 799-3899
17   Attorneys for Defendants
18   TIMOTHY R. TITOLO (Nevada Bar No. 3617)
     Tim@titololaw.com
19   TITOLO LAW OFFICE
     9842 Cathedral Pines Avenue
20   Las Vegas, NV 89149
     Tel.: (702) 869-5100
21   Attorneys for Defendants
22   ANTONIO M. ROMANUCCI (Pro Hac Vice Forthcoming)
     BRYCE T. HENSLEY (Pro Hac Vice Forthcoming)
23   ARomanucci@rblaw.new
     BHensley@rblaw.net
24   ROMANUCCI & BLANDIN, LLC
     321 North Clark Street, Suite 900
25   Chicago, IL 60654
     Tel.: (312) 458-1000
26   Attorneys for Defendants
     SHAWNA LOTT, CAITLIN BRUNNER, LENEA SAMPSON, and KATHRYN TRESSLER
27
28
                                          Page 2 of 6
      Case 2:18-cv-01288-APG-BNW Document 956 Filed 11/01/18 Page 3 of 6




1    TROY L. ISAACSON (Nevada Bar No. 6690)
     NORBERTO J. CISNEROS (Nevada Bar No. 8782)
2    MADDOX ISAACSON CISNEROS LLP
     11920 Southern Highlands Parkway, Suite 100
3    Las Vegas, NV 89141
     Tel.: (702) 366-1900
4    Attorneys for Defendants
     MALINDA BALDRIDGE and BREAANA GRACE FRANCL BALDRIDGE
5
     SEAN K. CLAGGETT (Nevada Bar No. 008407)
6    CHRISTIAN L. AUGUSTIN (Nevada Bar No. 013819)
     SClaggett@claggettlaw.com
7    CAugustin@claggettlaw.com
     CLAGGETT & SYKES LAW FIRM
8    4101 Meadows Lane, Suite 100
     Las Vegas, Nevada 89107
9    Tel.: (702) 655-2346
     Attorneys for Defendant TREZA MEKHAIL
10

11                                 UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   MGM RESORTS INTERNATIONAL,         Case No. 2:18-cv-01288-APG-PAL
     MANDALAY RESORT GROUP, MANDALAY
14   BAY, LLC f/k/a MANDALAY CORP., MGM
     RESORTS FESTIVAL GROUNDS, LLC, MGM STIPULATION REGARDING STAY
15   RESORTS VENUE MANAGEMENT, LLC      PENDING MEDIATION

16                  Plaintiffs,

17          vs.

18   CARLOS ACOSTA; et al.,

19                  Defendants.

20          WHEREAS Plaintiffs and Defendants dispute whether Plaintiffs are liable for injuries

21   sustained by Defendants at the Route 91 Harvest Festival;

22          WHEREAS related actions regarding Plaintiffs’ potential liability arising from the Route 91

23   Harvest Festival are pending in this and other jurisdictions;

24          WHEREAS counsel for the parties in this action and the related actions have met and

25   conferred, and currently are planning and scheduling a mediation;

26          WHEREAS the parties believe that a stay of all pending litigation would facilitate mediation

27   and make resolution more likely; and

28
                                                   Page 3 of 6
      Case 2:18-cv-01288-APG-BNW Document 956 Filed 11/01/18 Page 4 of 6




1           WHEREAS the parties are concurrently stipulating to stay this action and related actions,

2    including Sheppard v. Mandalay Bay, No. 2-18-cv-01120 (D. Nev.); Maggiore v. MGM, No. 2:18-

3    cv-5640 (C.D. Cal.); Ramirez v. MGM, No. 2-18-cv-5564 (C.D. Cal.), and the declaratory judgment

4    actions filed by Defendants, MGM v. Aase, No. 2:18-cv-06113 (C.D. Cal.); MGM v. Abner, No.

5    2:18-cv-06197 (C.D. Cal.); MGM v. Corbin, No. 3:18-cv-00168 (D. Alaska); MGM v. Booth, No.

6    2:18-cv-02250 (D. Ariz.); MGM v. Acosta, No. 2:18-cv-01288 (D. Nev.); MGM v. Eardley, No.

7    2:18-cv-00567 (D. Utah); MGM v. Brasfield, No. 1:18-cv-22883 (S.D. Fla.); MGM v. Archembeault,

8    No. 4:18-cv-02465 (S.D. Tex.); MGM v. Socci, No. 1:18-cv-06451 (S.D.N.Y.);
9           IT IS HEREBY STIPULATED AND AGREED THAT:

10          1.      All proceedings in this action shall be stayed pending mediation;

11          2.      This stay is conditioned upon the entry of this order and a similar stay order,

12   voluntary dismissal, or other resolution in each of the matters identified above within 30 days, if the

13   conditions of the stay are not satisfied, the parties will advise the Court, and those motions will be

14   set for the next available date or by such agreement of the parties as is acceptable to the Court;

15          3.      The parties shall report to the Court on the status of the mediation within 60 days of

16   entry of the stay in this action, and then every 60 days thereafter;

17          4.      Any party may revoke its agreement to stay this action by providing the other parties

18   and the Court 15 days’ written notice; and

19

20

21

22

23

24

25   ...

26   ...

27   ...
28
                                                    Page 4 of 6
      Case 2:18-cv-01288-APG-BNW Document 956 Filed 11/01/18 Page 5 of 6




1           5.      If any party revokes its agreement to stay this action, any currently-pending motions

2    shall be set for the next date that the Court is available as of the time of the revocation of the

3    agreement to a stay.

4            Respectfully submitted on October 26, 2018
     WILSON ELSER MOSKOWITZ                           EGLET PRINCE
5    EDELMAN & DICKER LLP
                                                      By: /s/ Robert M. Adams
6    By:_/s/ Karen L. Bashor                          ROBERT T. EGLET (NV Bar #3402)
     E. STRATTON HORRES, JR.                          ROBERT M. ADAMS (NV Bar #6551)
7    (Pro Hac Vice Forthcoming)                       400 S. Seventh St., Suite 400
     KAREN L. BASHOR (NV Bar #11913)                  Las Vegas, NV 89101
8    300 South Fourth Street, 11th Floor              Tel: (702) 450-5400
     Las Vegas, Nevada 89101-6014                     Eservice@egletlaw.com
9    Tel: 702.727.1400
     Stratton.Horres@wilsonelser.com                  MARK P. ROBINSON, JR.
10   Karen.Bashor@wilsonelser.com                     (Pro Hac Vice Forthcoming)
                                                      DANIEL S. ROBINSON
11   JAMES J. PISANELLI (NV Bar #4027)                (Pro Hac Vice Forthcoming)
     TODD L. BICE (NV Bar #4534)                      ROBINSON CALCAGNIE, INC.
12   DEBRA L. SPINELLI (NV Bar #9695)                 19 Corporate Plaza Drive
     PISANELLI BICE                                   Newport Beach, CA 92660
13   400 South 7th Street, Suite 300
     Las Vegas, NV 89101                              KEVIN R. BOYLE
14                                                    (Pro Hac Vice Forthcoming)
     BRAD D. BRIAN                                    RAHUL RAVIPUDI (NV Bar #14750)
15   (Pro Hac Vice Forthcoming)                       PANISH SHEA & BOYLE LLP
     MICHAEL R. DOYEN                                 8816 Spanish Ridge Avenue
16   (Pro Hac Vice Forthcoming)                       Las Vegas, NV 89148
     BETHANY W. KRISTOVICH
17   (Pro Hac Vice Forthcoming)                       PATRICK MCGRODER III
     MUNGER, TOLLES & OLSON LLP                       (Pro Hac Vice Forthcoming)
18   350 South Grand Avenue, Fiftieth Floor           PATRICK MCGRODER IV
     Los Angeles, California 90071-3426               (Pro Hac Vice Forthcoming)
19                                                    GALLAGHER & KENNEDY
     Attorneys for Plaintiffs MGM RESORTS             2575 East Camelback Road
20   INTERNATIONAL, MANDALAY RESORT                   Phoenix, Arizona, 85016
     GROUP, MANDALAY BAY, LLC, MGM
21   RESORTS FESTIVAL GROUNDS, LLC, and               PAUL SKRABENEK
     MGM RESORTS VENUE MANAGEMENT,                    (Pro Hac Vice Forthcoming)
22   LLC                                              PIERCE SKRABENEK
23                                                    3701 Kirby Drive, Suite 760
                                                      Houston, TX, 77098
24
                                                      RICHARD PATTERSON
25                                                    (Pro Hac Vice Forthcoming)
                                                      SUSAN A. OWEN
26                                                    (Pro Hac Vice Forthcoming)
                                                      OWEN PATTERSON & OWEN LLP
27                                                    23822 Valencia Blvd. #303
                                                      Valencia, CA 91355
28                                                    Attorneys for Defendants
                                                 Page 5 of 6
      Case 2:18-cv-01288-APG-BNW Document 956 Filed 11/01/18 Page 6 of 6




1    TITOLO LAW OFFICE                        MADDOX ISAACSON CISNEROS LLP
2    By: /s/ Timothy R. Titolo                By:/s/ Norberto J. Cisneros
     TIMOTHY R. TITOLO (NV Bar #3617)         TROY L. ISAACSON (NV Bar #6690)
3    9842 Cathedral Pines Avenue              NORBERTO J. CISNEROS (NV Bar #8782)
     Las Vegas, NV 89149                      11920 Southern Highlands Parkway, Suite 100
4    Tel.: (702) 869-5100                     Las Vegas, NV 89141
     Tim@titololaw.com                        Tel.: (702) 366-1900
5
     ANTONIO M. ROMANUCCI                     Attorneys for Defendants MALINDA
6    (Pro Hac Vice Forthcoming)               BALDRIDGE and BREAANA GRACE
     BRYCE T. HENSLEY                         FRANCL BALDRIDGE
7    (Pro Hac Vice Forthcoming)
     ROMANUCCI & BLANDIN, LLC
8    321 North Clark St., Suite 900
     Chicago, IL 60654
9    Tel.: (312) 458-1000
10   Attorneys for Defendants SHAWNA LOTT,
     CAITLIN BRUNNER, LENEA SAMPSON,
11   and KATHRYN TRESSLER
12   CLAGGETT & SYKES LAW FIRM
13   By:/s/ Sean K. Claggett
     SEAN K. CLAGGETT (Nevada Bar #8407)
14   CHRISTIAN L. AUGUSTIN (NV Bar #13819)
     4101 Meadows Lane, Suite 100
15   Las Vegas, NV 89107
     Tel.: (702) 655-2346
16   SClaggett@claggettlaw.com
     CAugustin@claggettlaw.com
17   Attorneys for Defendant TREZA MEKHAIL
18

19                                       IT IS SO ORDERED.

20

21                                       UNITED STATES DISTRICT JUDGE
22
                                         DATED:
23

24

25

26

27
28
                                         Page 6 of 6
